NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-18 are allowable. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in Response from Brian Pollack filed 08/04/2022.

The application has been amended as follows: 
Claim(s) 19-20 are cancelled 

Drawings
The drawings filed on 08/04/2022 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Conventional active MRI device have highly conductive antenna components and transmission lines to conduct the received RF signal to the MR scanner for device visualization purpose. However, when RF induced current flows from the active device to the surrounding tissues, resistive heating is then generated at the device-tissue interface (Page 4).  
The present invention solves the above-described problem in the prior art, and an object of the present invention to provide RF receiver antenna fabrication methods that permit construction of devices that can be used to visualize all desired locations over the device profile using a single antenna design that can be used to visualize all desired locations over the device profile using a single antenna design without altering mechanical performance of the device and to minimize RF induced heating over the device body by altering the characteristic impedance of specific parts of conductive structures (Page 4-5).

The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position results in temporary formation of a resonant circuit composed of the first circuit and the second circuit” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
KIMMEL et al. (U.S. Patent Application 2018/0085027 A1) –  KIMMEL teaches an MR compatible injection catheter is provided. The MR compatible injection catheter includes an inner shaft; an outer shaft circumferentially surrounding the inner shaft; and a means for actively tracking the catheter in a patient within a MRI. The means for actively tracking the catheter includes two or more tracking coils in the outer shaft. The inner shaft is configured to move relative to the outer shaft and includes an inner tube circumferentially surrounded by an outer tube.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position results in temporary formation of a resonant circuit composed of the first circuit and the second circuit” and other intervening limitations.

Wong (U.S. Patent Application 2021/0068897 A1) – Wong teaches a flexible instrument comprises an antenna having a distal tip portion, a proximal base, and an antenna body therebetween. The antenna body comprises a patterned cylindrical structure having a proximal end coupled to the proximal base and a distal end coupled to the distal tip portion. The flexible instrument is configured to generate a radiation pattern from the antenna to ablate tissue.  
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position results in temporary formation of a resonant circuit composed of the first circuit and the second circuit” and other intervening limitations.

Karmarkar et al. (U.S. Patent Application 2009/0118610 A1) – Karmarkar teaches a RF coil array for a MRI system includes a plurality of RF coils, each RF coil comprising an integrated capacitor coil loop; a plurality of coupling electronics units each coupled to a respective coil loop; and a plurality of wires coupling each coupling electronics unit to an interface board configured to couple to a cable of the MRI system. The RF coil array is a high density (referring to the number of coil elements) anterior array or a high definition (referring to image resolution) anterior array.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“relative movement of the second elongate body with respect to the outer elongate tubular body from a first relative position to a second relative position results in temporary formation of a resonant circuit composed of the first circuit and the second circuit” and other intervening limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        


/AMELIE R DAVIS/Primary Examiner, Art Unit 3793